Petition for writ of certiorari to the Circuit Court of Appeals for the Second Circuit granted, limited to the question whether the trial court correctly disposed of petitioners’ claim that a portion of the respondent’s evidence was procured through the illegal interception of telephone and telegraph messages and the question of the propriety , of a preliminary inquiry to ascertain that fact.
Mr. David V. Cahill for Nardone, and Mr. Louis Halle for Gottfried, petitioners. Solicitor General Jackson, Assistant Attorney General Rogge, and Messrs. George F. Kneip and W. Marvin Smith for the United States.
Mr. Justice Reed took no part in the consideration and decision of this application.